For 
Honduras, it is a source of great satisfaction to 
participate in this important session of the General 
Assembly. On behalf of the Honduran people, I should 
like at the outset to express our great pleasure at the 
re-appointment of Mr. Ban Ki-moon for another term 
as Secretary-General. I also wish to convey to the 
President of the General Assembly at its sixty-fifth 
session, Mr. Joseph Deiss, my greatest respect for the 
contribution he made to this global forum through the 
fruitful work achieved under his leadership. We also 
congratulate Mr. Nassir Abdulaziz Al-Nasser upon his 
election as President of the General Assembly. 
 I congratulate the State of South Sudan on having 
become the newest Member of the United Nations. 
 It is also timely to reaffirm my decisive 
commitment as a leader to this Organization, which 
represents the best forum for addressing and resolving 
the problems facing the world in the quest for the 
common welfare of humankind based on the principles 
enshrined in the Charter of the United Nations. I 
reaffirm our commitment to the Universal Declaration 
of Human Rights, and in particular to the principle that 
we are all free and equal in dignity and rights. This 
concept includes peoples and nations alike. Over and 
above geopolitical interests, the self-determination of 
peoples is inviolable and inalienable. All peoples have 
the right to their own territory, cultural identity and 
traditions. 
 In this context, my Government has recognized 
Palestine as a State and endorses its legitimate 
aspiration to become a full member in the concert of 
nations. Full security for the State of Israel and full 
international recognition for Palestine are essential 
conditions for a comprehensive negotiated two-State 
solution providing for strong and lasting peace through 
mutual understanding. If we want peace, we must 
recall that peace is based on respect not only for human 
rights, but also for the rights of peoples and nations. 
 With regard to my country, Honduras, I must say 
that the political crises it suffered and the coup d’état 
of 28 June 2009 led to a deterioration in the human 
rights situation. Overcoming it is one of our highest 
priorities. Since I took office in January 2010, my task 
has been to build unity and reconciliation among the 
Honduran people through peacebuilding founded on 
social justice. That process of reconciliation and 
  
 
11-50702 2 
 
democracy-building in our country has enjoyed the 
constructive support of the international community as 
a whole.  
 I take this opportunity to express my particular 
thanks for the mediation efforts of Presidents Juan 
Manuel Santos Calderón of Colombia and Hugo 
Chávez Frías of the Bolivarian Republic of Venezuela, 
which led to the signing of the Cartagena Agreement, 
which in turn facilitated the return of Honduras to the 
Organization of American States.  
 We have demonstrated by our actions that there is 
no State policy to violate human rights in Honduras; on 
the contrary, we work every day to promote a culture 
of respect for human rights based on ongoing dialogue 
with all sectors of society, with special attention to 
those sectors that have generally been deprived of the 
right to participate. We are building a participatory 
democracy, derived from the principle that all social 
groups have the full and legitimate right to take part in 
our history.  
 We have a secretariat for justice and human rights 
to advise on relevant policies. With the participation of 
civil society organizations, the secretariat is 
enthusiastically working on developing our country’s 
first public human rights policy and a national action 
plan on human rights. It is also following the 
recommendations made by the Human Rights Council 
to Honduras during the Universal Periodic Review. In 
line with those aspirations, in July our Truth and 
Reconciliation Commission — having worked in 
absolute legitimacy and transparency — completed its 
fully independent mandate and presented the people of 
Honduras with its report and recommendations so as to 
ensure that such things never happen again and to 
foment reconciliation within the Honduran family. We 
are taking the necessary steps to implement those 
recommendations.  
 At the same time, faced with the global crisis that 
resulted from serious problems in developed 
economies, we have met with trade unions, 
entrepreneurs, workers, farmers, civil society and 
political parties to reach an overall national agreement 
that will enable us to face the challenges that the crisis 
created in our country. Our Honduran response has 
been to propose a social pact to establish conditions 
propitious for economic growth, employment, 
appropriate remuneration and productivity. The 
national plan for the next 28 years is under way. We are 
empowering our citizens. The optimum Government 
we can shape is comprised of a people who themselves 
want to develop within a framework of equitable 
economic growth. 
 Alongside that overall national agreement, all 
sectors and stakeholders in the field of education are 
reaching agreement on wide-reaching educational 
reform in Honduras to propel a dynamic education 
administration guaranteeing equal opportunity for all, 
especially those who have the least. 
 In the social sphere, we have a family assistance 
programme with conditional monetary benefits. More 
than 400,000 families have received such payments, 
and by 2013 we hope to reach 600,000 families, 
representing 50 per cent of families in Honduras. The 
condition is that children go to school and that parents 
attend child-nutrition programmes.  
 In September 2010, along with President Johnson 
Toribiong of Palau, we called upon heads of State of 
United Nations Member States to save sharks, stop the 
traffic in shark fins and put an end to global 
overfishing of the species. I repeat that plea with the 
same passion today.  
 Although our country does not contribute much 
to greenhouse gas emissions, we have signed many 
international treaties and conventions that aim to 
guarantee the planet’s security and climate for its 
inhabitants in the context of the clean development 
mechanism under the Kyoto Protocol. Beyond those 
important conventions, today we will sign the 
Rotterdam Convention on the Prior Informed Consent 
Procedure for Certain Hazardous Chemicals and 
Pesticides in International Trade.  
 Honduras reiterates its strong approval of all 
measures to protect and conserve natural resources and 
the environment, based on the principles agreed upon 
20 years ago. We ask the States Member of the United 
Nations to renew those past commitments and to draw 
up national policies so that we can build our capacities 
and establish mechanisms that respond to the needs of 
the population. 
 Although it is not enough in itself, my 
Government has made significant progress in 
promoting the just historical claims, rights and profile 
of indigenous peoples and people of African descent. 
In accordance with the Durban Declaration and Plan of 
Action, we have adopted public policies to work 
 
 
3 11-50702 
 
towards those commitments. Among them I would 
mention our ratification of the International 
Convention on the Elimination of All Forms of Racial 
Discrimination, the institution of an African Heritage 
Month in Honduras, and the creation and inauguration 
of a Ministry of Indigenous Peoples and People of 
African Descent.  
 I note that the United Nations, through General 
Assembly resolution 64/169, proclaimed 2011 the 
International Year for People of African Descent. In 
that context, civil society members of African descent, 
in cooperation with the Organization for Ethnic 
Community Development convened and celebrated the 
First World Summit of People of African Descent in 
August, amply supported by my Government, other 
Governments, international partners and United 
Nations system bodies. One of my Government’s 
aspirations is to complete our constitutional reform to 
define Honduras as a multi-ethnic, multicultural 
country.  
 My Government joins its voice to those of 
millions of people of African descent in calling for the 
United Nations to institute a decade for people of 
African descent beginning in 2012, create a 
development fund for people of African descent, and 
establish a permanent forum for peoples of African 
descent within the United Nations. 
 Before concluding, I would like to raise an issue 
that is one of the greatest and most important 
challenges that our region faces: citizen insecurity. The 
most recent analysis carried out by the United Nations 
Office on Drugs and Crime, the United Nations 
Development Programme and the World Bank show 
that Central America has become the region in the 
world with the highest levels of violence and organized 
crime. Their economic impact has escalated in the past 
decade to reach, in the case of Honduras, a level close 
to 10 per cent of our gross domestic product.  
 Violence and transnational organized crime, 
primarily evident in the commission of crimes such as 
drug trafficking, kidnapping, murder, money and asset 
laundering, people trafficking, arms trafficking, the 
commercial sexual exploitation of women and minors, 
among other crimes, are a serious threat to our 
possibilities to create well-being. Without security, 
there is no economic growth or development. 
 The evidence shows that many of those crimes, 
from the organized crime and lack of security to which 
they give rise and that prevail in our societies, have 
their roots in the use and trafficking of drugs. Owing to 
their very nature and to the sums of money involved, 
they have a serious impact on our societies and add to 
the erosion of our system of values. They steal our 
young people, destroy conviviality and community life 
and create parallel economic systems that are true 
enclaves of crime, violence and degradation.  
 Today, the countries of the region invest huge 
amounts of money in combating the production and 
trafficking of drugs. However, practically the only 
instances in which the production and trafficking of 
drugs significantly drop in a region occur as a result of 
a change in routes or production being in other areas. 
Given that demand in developing countries has not 
decreased, the strategy that we follow in the region 
today, in the best case scenario, has only a partial and 
limited impact on the trafficking, transport and use of 
drugs.  
 For that reason, we note that, first of all, a pilot 
project that we have put to the United Nations should 
be launched to strengthen the capacity for the 
investigation and trial of organized crime in Honduras. 
Secondly, we need to gather together all the strategies 
that were discussed at the International Conference in 
Support of the Central America Security Strategy on 
22 and 23 June in Guatemala. We should also point out, 
and it must be reaffirmed, that consumer countries 
must act bravely and resolutely in order to reduce or 
eliminate the use of and the trade in drugs because we 
must realize that without that, it will be very difficult 
for our societies to end the scourge. We must succeed 
in aligning our strategies so as to end the drug scourge 
and organized crime.  
 I would like to end by expressing my best wishes 
for this sixty-sixth session to meet the expectations of 
all Member States, which, I am sure, are founded on 
the principle of the sovereign equality of States.